— This is an appeal from a judgment of the Court of Claims, entered in the office of the Clerk of the Court of Claims June 19,1944, awarding to the claimants, George B. Hoffman and Hilda Hoffman, his wife, and against the defendant-appellant, the State of New York, the sum of $20,000 and interest, and in favor of the claimants, Prank Ellrott and Anna Ellrott, his wife, the sum of $500 and interest. The appeal is taken upon the ground that the judgment and decision are contrary to the law and the facts, that the amount is excessive and that the court erred in the reception and rejection of evidence. Judgment affirmed, with costs. All concur.